Citation Nr: 0005528	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970. 

This appeal arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The Board of Veterans' Appeals (Board or BVA) observes that 
the appellant, in a statement submitted in October 1999, 
requested entitlement to service connection for irritable 
bowel syndrome and acid reflux disease, both as secondary to 
service-connected post-traumatic stress disorder (PTSD).  As 
these issues have not been developed or certified for the 
BVA's review, they are referred to the RO for appropriate 
action.


REMAND

In light of the additional claims for service connection 
noted in the introduction section above, the Board is 
constrained to find that this case must again be remanded to 
allow the RO an opportunity to readjudicate the claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

The Board observes that the prior remand was issued to allow 
the RO to adjudicate new claims presented by the appellant on 
appeal.  Since then the veteran has again filed two new 
claims.  Such a practice by the veteran hinders the decision-
making process and raises the undesirable specter of 
piecemeal litigation.  The veteran has a duty to avoid 
piecemeal litigation.  By continually raising new claims, the 
appellant himself is delaying the adjudication of his claim 
for a total disability rating based on individual 
unemployability.  Neither this Department, nor the United 
States Court of Appeals for Veterans Claims, nor any other 
Court can countenance piecemeal litigation.  Flanagan v. 
United States, 465 U.S. 259, 263-64 (1984); Firestone Tire & 
Rubber Co. v. Risjord, 449 U.S. 368, 373-74 (1981).  Hence, 
if the veteran has still additional claims he should present 
all of them at this time.  Another new claim will not be 
entertained during this appellate process absent a showing of 
good cause explaining why the claim could not have been 
presented earlier.  

The Board observes that a copy of the BVA's June 1999 
decision, sent to the veteran's last known address at 207 
East 1st St., Minden, NE 68959, was refused by the recipient.  
However, the RO also indicated that the June 1999 BVA 
decision was forwarded to the veteran through his private 
attorney.  The RO also indicated that a new address was 
needed for the veteran.  Additionally, notice of RO's denial 
of the veteran's claims in August 1999, was also sent to the 
aforementioned address.  In reviewing the claims file, the 
Board notes that there was no attempt to notify the veteran 
at his current address of record.  More recent correspondence 
of record indicates that the veteran could be reached at c/o 
Marianne McManus, 651 West 6th St., Axtell, NE 68924.  
Therefore, prior to referring the veteran's claims file back 
to the BVA, the RO should resend copies of the June 1999 BVA 
decision and notice of the RO's August 1999 denial of his 
claims.  Further, the veteran should be given sufficient time 
to respond to this information before referring this claim 
back to the BVA.
 
Therefore, this case is REMANDED for the following action:

1.	The RO should undertake to contact the 
appellant at the following address of 
record:  c/o Marianne McManus, 651 West 
6th St., Axtell, NE 68924.  Care should 
be taken to ensure that the appellant 
receives copies of the June 1999 BVA 
decision and notice of the RO's August 
1999 denial of his claims.  Further, the 
veteran should be given sufficient time 
to respond to this information before 
referring the veteran's claims file back 
to the BVA.

2.	The RO should adjudicate the claims of 
entitlement to service connection for 
irritable bowel syndrome and acid reflux 
disease, both as secondary to service-
connected post-traumatic stress disorder 
(PTSD).

3.	The RO should then readjudicate the 
issue of entitlement to a total rating 
based upon individual unemployability.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


